Exhibit 10.34

 

TODHUNTER INTERNATIONAL, INC.

222 Lakeview Avenue, Suite 1500

West Palm Beach, FL 33401

 

SALARY CONTINUATION PLAN AGREEMENT

 

THIS SALARY CONTINUATION PLAN AGREEMENT (this “Agreement” or the “Plan”) is
entered into this 20th day of February 2004, between Todhunter International,
Inc., a Delaware corporation (hereinafter referred to as the “Corporation”), and
D. Chris Mitchell (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Corporation; and

 

WHEREAS, the Corporation recognizes the valuable services performed by the
Executive and wishes to encourage his continued employment; and

 

WHEREAS, the Executive wishes to be assured that (i) he will be entitled to a
certain amount of additional compensation for some definite period of time from
and after his retirement from active service with the Corporation or other
termination of his employment; (ii) he will be entitled to a disability benefit
in the event of his disability; and (iii) his estate will be entitled to a death
benefit after the Executive’s death if such death occurs during the Executive’s
employment with the Corporation; and

 

WHEREAS, the parties hereto wish to provide the terms and conditions upon which
the Corporation shall pay such retirement benefit, disability benefit or death
benefit; and

 

WHEREAS, the parties hereto intend that this Agreement be considered an
un-funded arrangement, maintained primarily to provide deferred compensation
benefits for the Executive, a member of a select group of management or highly
compensated Executives of the Corporation, for purposes of the Employee
Retirement Security Act of 1974, as amended (“ERISA”);

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:

 

1.             Retirement Benefit.

 

A.            From and after termination of the Executive’s employment, after
the attainment of age 65, other than by reason of his death, the Corporation
shall thereafter pay the Executive the sum of $65,000.00 per annum for a period
of fifteen (15) years, payable in equal monthly installments, commencing with
the first day of the month following such termination. Retirement prior to age
65 with the consent of the Corporation shall result in a retirement benefit
based on a fraction, the denominator of which is anticipated years of service to
age 65 from June 9, 1998 and the numerator of which is actual years of service
from such date.  The fraction so derived shall be applied to the above stated
retirement benefit resulting in the reduced early retirement benefit.

 

--------------------------------------------------------------------------------


 

B.            In the event of the Executive’s death after termination of his
employment, but prior to the expiration of said fifteen (15) year period, the
Corporation shall continue to make said payments during the remainder of said
fifteen (15) year period to the Executive’s estate.

 

2.             Death Benefit.  The Executive and the Corporation have entered
into an Endorsement Split-Dollar Agreement dated February 20, 2004 that provides
for the payment of certain death benefits to the Executive’s estate if the
Executive dies while such Endorsement Split-Dollar Agreement is in force.  It is
the intent of the Corporation and the Executive that: (A) in all events the
Endorsement Split-Dollar Agreement will be cancelled and no death benefit will
be paid to the Executive’s estate once the executive becomes entitled to receive
the retirement benefit payments set forth in Paragraph 1.A; and (B) the
Executive will be entitled to receive the death benefits set forth in
Endorsement Split-Dollar Agreement only if he dies while such agreement is in
force, that is during the Executive’s employment with the Corporation or after a
Change in Control provided the Executive has not become entitled to receive the
retirement benefit payments set forth in Paragraph 1.A.

 

3.             Disability Benefit.  In the event that the Executive becomes
“permanently and totally disabled,” within the meaning of § 22 (e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”), as determined by the
Corporation, while in the employ of the Corporation, the Corporation shall pay
the Executive a disability benefit in substantially equal installments over a
period of sixty (60) months. The amount of such monthly disability benefit shall
be equal to 1/60 of the annual retirement benefit which would be payable to the
Executive under Paragraph 1 of this Agreement, multiplied by the number of
complete consecutive twelve month periods beginning on June 9, 1998, provided
however that such disability income benefit is not to exceed 100% of the
retirement benefit stated in Paragraph 1 above. Such monthly payments shall
commence within thirty (30) days following the Corporation’s determination of
disability. In the event of the death of the Executive after monthly payments
under this paragraph have commenced, but before expiration of the sixty (60)
month period, the unpaid balance of payments shall continue to be paid by the
Corporation to the Executive’s estate.

 

4.             Acceleration of Benefit Payments.  Notwithstanding the provisions
set forth in Paragraphs 1 or 3 of this Agreement, the Corporation may elect to
accelerate the payment of any amounts listed in such Paragraphs and make payment
in a lump sum equal to the net present value of such payments discounted at an
interest rate equal to the thirty (30) year U.S. Treasury Bill rate at the time
of such proposed payment, without the consent of the Executive or the
Executive’s estate, in full satisfaction of the Corporation’s obligations under
Paragraph 1 or 3 of this Agreement, as the case may be.

 

5.             Forfeiture of Rights and Benefits.  All rights and benefits under
this Agreement shall be forfeited if the Executive violates the prohibitions set
forth in the employment agreement between the Executive and the Corporation in
effect as of the date of this Agreement relating to the disclosure of
confidential information or the restriction of competition with the
Corporation.  In the event there is no employment agreement between the
Executive and the Corporation on the date of this Agreement, all rights and
benefits under this Agreement shall be forfeited if the Executive engages in any
of the following proscribed activities during the two (2) year period beginning
upon the occurrence of any event described in Paragraph 1 or 3 (the “Date of
Termination”).  Executive will not, directly or indirectly: (i) engage in any
trade or business in the liquor

 

2

--------------------------------------------------------------------------------


 

industry, relating to the manufacturing or national marketing of any brand of
distilled spirits, anywhere in the United States or such other country or
countries in which the Corporation or any of its Subsidiaries (as defined below)
actively engages in its trade or business as of the Date of Termination
(“Territory”);  (ii) become associated as a manager, supervisor, employee,
consultant, advisor, control shareholder (either individually or as part of an
affiliated group), or otherwise of any person, corporation or entity engaging in
any capacity in such segment of the liquor industry anywhere in the Territory; 
(iii) call upon any client or clients of the Corporation or any of its
Subsidiaries for the purpose of selling or soliciting for any person,
corporation or entity, other than any of the Corporation or its Subsidiaries,
sales of any products, processes, or services in any capacity in such segment of
the liquor industry within the Territory;  (iv) divert, solicit or take away any
such client or clients of the Corporation or any of its Subsidiaries for the
purpose of selling any products or services in any capacity in such segment of
the liquor industry; and service any contracts or accounts relating to any
products or services in any capacity in such segment of the liquor industry for
any person, corporation or entity other than the Corporation or any of its
Subsidiaries; or  (v) induce, influence, combine or conspire with, or attempt to
induce, influence, combine or conspire with, any of the officers or employees of
the Corporation or any of its Subsidiaries to terminate his or her employment
with or to compete against the Corporation or any of its Subsidiaries in any
capacity in such segment of the liquor industry.  The Executive shall not at any
time disclose any confidential or trade secret of the Corporation or any of its
Subsidiaries or any client of the Corporation or any of its Subsidiaries, or
utilize such confidential information or trade secret for the Executive’s own
benefit, or for the benefit of third parties.  The term “confidential
information or trade secret of the Corporation or any client of the Corporation”
does not include any information which becomes generally available to the public
other than by breach of this provision.  The Executive may disclose confidential
information where such disclosure is required by applicable law or court process
(but only after giving the Corporation written notice so that the Corporation
may attempt to obtain a protective order).  For purposes of this paragraph, the
term “Subsidiaries” shall mean and include any entities in which the Corporation
owns, directly or indirectly, ten percent (10%) or more of the outstanding
equity interests as of the Date of Termination.

 

6.             No Trust Created.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions by either party hereto, shall create,
nor be construed to create, a trust of any kind or a fiduciary relationship
between the Corporation and the Executive or any other person.

 

7.             Unsecured General Creditor Status of the Executive.

 

A.            The payments to the Executive or his estate shall be made from
assets which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Corporation.  No person shall have nor acquire any
interest in any such assets by virtue of the provisions of this Agreement.  The
Corporation’s obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future.  To the extent that the Executive or any person
acquires a right to receive payments from the Corporation under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.  No such person shall have nor require any legal or
equitable right, interest or claim in or to any property or assets of the
Corporation.

 

3

--------------------------------------------------------------------------------


 

B.            In the event that, in its discretion, the Corporation purchases an
insurance policy or policies insuring the life of the Executive (or any other
property) to allow the Corporation to recover the cost of providing the
benefits, in whole or in part, hereunder, neither the Executive, his personal
representative, legal representative, successors and permitted assigns, nor any
other person have nor acquire any rights whatsoever therein or in the proceeds
therefrom, except as set forth in the Endorsement Split-Dollar Agreement between
the Corporation and the Executive dated February 20, 2004.  The Corporation
shall be the sole owner and beneficiary of any such policy or policies and, as
such, shall possess and, may exercise all incidents of ownership therein.  No
such policy, policies, or other property shall be held in trust either for the
Executive or any other person or as collateral security for any obligation of
the Corporation hereunder.

 

8.             No Contract of Employment.  Nothing contained herein shall be
construed to be a contract of employment for any term of years, nor as
conferring upon the Executive the right to continue to be employed by the
Corporation, in any capacity.

 

9.             Termination of Agreement.  This Agreement shall be cancelled and
shall terminate upon the termination of the Executive’s employment with the
Corporation for any reason other than the reasons described in paragraphs 1, 2,
or 3 of this Agreement.

 

10.          Termination of Agreement in Connection with a Change in Control.

 

A.            Notwithstanding anything in this Agreement to the contrary, unless
the Executive is terminated “for cause,” as defined in Paragraph 10.C. of this
Agreement, the Corporation may not terminate this Agreement without the consent
of the Executive during the period beginning nine (9) months before a Change in
Control (as defined below).

 

B.            For the purpose of this Agreement, a “Change of Control” shall
mean any of the following events:

 

(i)            The acquisition by any person, entity or “group” required to file
a Schedule 13D or Schedule 14D-1 promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (excluding, for this purpose, any of
the following that acquires beneficial ownership of voting securities of the
Corporation, including shares acquired pursuant to the exercise of options or
warrants, or conversion of preferred stock outstanding as of the date hereof:
(a) CL Financial, Ltd., Angostura Ltd., or any of their affiliates; (b) the
Corporation, its affiliates or subsidiaries; (d) V&S Vin & Spirit AB, its
affiliates or subsidiaries, solely in connection with a transaction with the
Corporation, its affiliates or subsidiaries approved by the Board of Directors;
or (d) any employee benefit plan of the Corporation, or its affiliates or
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of over 40% (in one or more transactions, in
the aggregate) of either the then outstanding shares of common stock or the
combined voting power of the Corporation’s then outstanding voting securities
entitled to vote generally in the election of directors; or

 

(ii)           An election or appointment to the Board of Directors by virtue of
which the individuals who immediately prior thereto constituted the Board of
Directors (the “Incumbent Board”) no longer constitute at least a majority of
the Board of Directors (other than an election or appointment of a director or
directors precipitated by CL Financial, Ltd., Angostura Ltd., V&S Vin & Spirit
AB, or any of their affiliates, or by the

 

4

--------------------------------------------------------------------------------


 

Board of Directors if at that time at least a majority are individuals who are
directors on the date hereof), provided that any person who becomes a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least a majority of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of Employer, as such
terms are used in Rule 14a-1 promulgated under the Exchange Act) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

 

(iii)          Approval by the stockholders of the Corporation of: (a) a
reorganization, merger or consolidation by reason of which persons who were the
stockholders of the Corporation immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities; or (b) a liquidation or dissolution of the Corporation or the
sale of all or substantially all of the assets of the Corporation, whether such
assets are held directly or indirectly (excluding the currently proposed joint
ventures with affiliates of CL Financial, Ltd. and/or V&S Vin & Spirit AB, if
such transactions constitute a sale of substantially all of the assets of
Employer).

 

C.            The definition of “for cause” termination shall be the same as set
forth in the employment agreement between the Executive and the Corporation in
effect as of the date of this Agreement.  In the event there is no employment
agreement between the Executive and the Corporation on the date of this
Agreement, “cause” for termination shall mean that (a) the Executive is
convicted of a felony which, in the sole determination of the Board of
Directors, would have a material adverse effect on Executive’s ability to
perform his duties hereunder or on the business or reputation of the
Corporation; (b) the Executive has exhibited gross misconduct resulting in
material harm to the Corporation, its business or reputation; (c) the Executive
has willfully misappropriated the Corporation’s assets or has otherwise
willfully defrauded the Corporation, including without limitation by fraud,
theft, embezzlement, or breach of a fiduciary duty involving personal profit. 
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Corporation.

 

11.          Named Fiduciary.  The Corporation is hereby designated the “Named
Fiduciary” as such term is defined in ERISA.  As Named Fiduciary, the
Corporation shall be responsible for the management and administration of the
terms of this Agreement. The Corporation’s Board of Directors may delegate to
others the management and operating responsibilities of the plan including the
employment of advisors and may exercise any other powers necessary for the
discharge of its duties to the extent not in conflict with the provisions of
ERISA.

 

5

--------------------------------------------------------------------------------


 

12.          Claims Procedure.

 

A.            If the Executive or his beneficiary believes that he is being
denied a benefit to which he is entitled under this Agreement (hereinafter
referred to as a “Claimant”), such Claimant may file a written request for such
benefit with the Corporation setting forth his claim.  The request must be
addressed to the President of the Corporation at its then principal place of
business.

 

B.            The Corporation shall reply to the Claimant’s claim within ninety
(90) days of receiving the claim.  If the claim is denied in whole or in part,
the Corporation shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:

 

(i)            The specific reason or reasons for such denial;

 

(ii)           The specific reference to pertinent provisions of this Agreement
on which such denial is based;

 

(iii)          A description of any additional material or information necessary
for the Claimant to perfect his claim and an explanation why such material or
such information is necessary;

 

(iv)          Appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and

 

(v)           The time limits for requesting a review under subparagraph C. and
for review under subparagraph D. hereof.

 

C.            Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Secretary of the Corporation review the determination of the Corporation. Such
request must be addressed to the Secretary of the Corporation, at the
Corporation’s then principal place of business. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Corporation. If
the Claimant does not request a review of the Corporation’s determination by the
Secretary of the Corporation within such sixty (60) day period, he shall be
barred and estopped from challenging the Corporation’s determination.

 

D.            Within sixty (60) days after the Secretary’s receipt of a request
for review, he will review the Corporation’s determination. After considering
all materials presented by the Claimant, the Secretary will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision and containing specific
references to the pertinent provisions of this Agreement on which the decision
is based. If special circumstances require that the sixty (60) day time period
be extended, the Secretary will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.

 

6

--------------------------------------------------------------------------------


 

13.          Non-Assignability of Benefits.  The Executive may not transfer,
assign, anticipate, hypothecate or otherwise encumber any part or all of the
amounts payable hereunder, which are expressly declared to be unassignable and
non-transferable. Any such attempted assignment or transfer shall be void and
shall terminate this Agreement; the Corporation shall thereupon have no further
liability hereunder. No amount payable hereunder shall, prior to actual payment
thereof, be subject to seizure by any creditor of the Executive for the payment
of any debt, judgment or other obligation, by a proceeding at law or in equity.

 

14.          Amendment.  This Agreement may be amended at any time and from time
to time, by a written instrument signed by the Corporation and the Executive.

 

15.          Binding Effect.  All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties and their respective administrators, personal representatives, legal
representatives, heirs, successors and permitted assigns, whether so expressed
or not.

 

16.          Notices.  Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same.  If such notice, consent or
demand is mailed to a party hereto, it shall be sent by United States certified
mail, postage prepaid, addressed to such party’s last known address as shown on
the records of the Corporation. The date of such mailing shall be deemed the
date of notice, consent or demand.

 

17.          Governing Law.  This Agreement and all transactions contemplated by
this Agreement shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Florida without regard to principles of
conflicts of laws.

 

18.          Jurisdiction and Venue.  The parties acknowledge that a substantial
portion of the negotiations, anticipated performance and execution of this
Agreement occurred or shall occur in Palm Beach County, Florida.  Any civil
action or legal proceeding arising out of or relating to this Agreement shall be
brought in the courts of record of the State of Florida in Palm Beach County or
the United States District Court, Southern District of Florida.  Each party
consents to the jurisdiction of such Florida court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such Florida court.  Service of any court
paper may be effected on such party by mail, as provided in this Agreement, or
in such other manner as may be provided under applicable laws, rules of
procedure or local rules.

 

7

--------------------------------------------------------------------------------


 

N WITNESS WHEREOF, the parties hereto have set their hands on the day and year
first hereinabove written.

 

 

TODHUNTER INTERNATIONAL, INC.

 

By:

/s/ Jay S. Maltby

, Chairman, CEO & President

 

 

EXECUTIVE:

 

By:

/s/ D. Chris Mitchell

 – Sr. Vice President, Sales

 

8

--------------------------------------------------------------------------------